KCSA PUBLIC RELATIONS WORLDWIDE News Public & Investor Relations, Corporate & Marketing Communications Exhibit 99.1 MEMORANDUM MEDIX RESOURCES, INC. CONFERENCE CALL (AMEX: MXR) TO: SHAREHOLDERS, ANALYSTS, PORTFOLIO MANAGERS FROM: Christine Scandia Stone / Sarah Shepard Phone: (212) 896-1270 / (212) 896-1236 Fax: (212) 697-0910 Email: cstone@kcsa.com / sshepard@kcsa.com DATE: January 12, 2001 Medix Resources (AMEX: MXR) would like to invite you to listen to its first live telephonic presentation by Chief Executive Officer, John Prufeta. The call is scheduled for Monday, January 22, 2001 at the time indicated below. Mr. Prufeta will discuss current Company developments and will incorporate various topics that are submitted by shareholders via email or fax in advance. Please submit suggested topics or questions by fax to Mike Knepper at (212) 697-3509 or by e-mail to mknepper@cymedix.com BY CLOSE OF BUSINESS, WEDNESDAY, JANUARY 17, 2001. To participate in the conference call, please call the following teleconferencing number. Please begin placing your calls 10 minutes before the hour: 1 (800) 952-4707 (Domestic) 1 (703) 871-3077 (International) Monday, January 22, 2001 At: 1:00 p.m. Eastern Standard Time 12:00 p.m. Central Standard Time 11:00 a.m. Mountain Standard Time 10:00 a.m. Pacific Standard Time For those unable to participate, there will be a replay available from January 22, 2001 at 3:00 p.m. EST, through January 24, 2001 at 7:00 p.m. EST. Please call: 1(888) 266-2081 (Domestic) 1(703) 925-2533 (International) ID CODE: 4912752 800 Second Avenue Tel -mail pr@kcsa.com New York, NY 10017 Fax www.kcsa.com
